Case 1 :

18-cv-16539-|\/|AS-LHG Document 21 Filed 04/09/19 Page 1 of 1 Page|D: 645

Ronald L. Israei, Esq.

Chiesa Shahinian & Giantomasi PC
One Boland Drive

West Orange, NJ 07052

(973) 325-1500

Atforneysfor Plaintfff

 

John Doe
UNITEI) sTATEs DISTRICT COURT
FoR THE DISTRICT oF NEW JERSEY

JoHN Dol~:,

plaintiff, civil Acaon NO. 18-¢v-16539-MAs-LHG
vs. sTIPULATIoN 0F DISMISSAL

WITHoUT PREJUDICE AND WITHoUT

PRlNcl-:TON uNivERsITY, cosTs

Defendant.

 

 

 

IT IS HEREBY STIPULATED AND AGREED by and among the undersigned
attorneys for John Doe, on the one hand, and Princeton University. on the other hand, that all
claims asserted by John Doe against Princeton University, in the above-captioned civil action
are hereby dismissed, in their entirety. without prejudice, and without attorneys’ fees and costs

against either party.

CHIESA SHAHINIAN &GIANTOMASI PC BALLARD SPAHR LLP

 

 

Attorneysfor Plaintijj Atforneysfor Defendant

John Doe Prz'nceron Um`versity

By: /s/ Ronald L. [smel B}: /s/Ster)hen J. Kastenb€!”£
RONALD L. ISRAEL STEPHEN J. KASTENBERG

Dated: April 8. 2019 Dated: April 8c 2019

day

s od dch' in
o r _1s
of 5?/;14»‘ ,20/7

Hon. Michael Shipp, USDJ

 

4832-5222-286?

 

